Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 06/15/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive for the claim 1.
Applicants argue, “the contact portion 15 _ 2 of Tsuno is not the threshold voltage adjustment metal layer of the present application”, “That is, the portions of the wirings 14_1 and 14_2 connected to the contact portions 15_1 and 15_2 function as drain or source electrodes” and “Therefore, the contact portion 15 _ 2 is only used for contacting the wiring 14 2 with the drain or source electrode 84_2, BUT NOT solving the technical problem of the present application "the high power consumption in the display panels existing in the prior art"”. In other words, applicant argues that 15 _2 of Tsuno does not function as a threshold voltage adjustment layer.
In response, the examiner points out that claim 1 is an apparatus claim. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. The prior arts (US 20210210574 A1 to Tsuno and US 20150011046 A1 – hereinafter Tanaka) teach all the structural limitations of claim 1. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the applicant’s argument is moot.
	Drawings
	The drawings were objected to as failing to comply with 37 CFR 1.84(p)(5) because they did not include Shielding layer, source-drain layer, second metal layer in Figure 1 related claims 4-5. Applicant has cancelled these claims.
Drawings were objected as they fail to show all the elements of “wherein the display panel includes a source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer” as recited in claim 19. Applicant has not responded to this objection. Therefore, it is maintained.

Claim 2 was rejected under 35 USC § 112. Applicant has cancelled claim 2.
Claim 1 was objected for insufficient antecedent basis. Applicant’s amendment overcomes this objection.
Status of Claims
Applicant's amendment of claims 1, 3, 8; cancellation claims 2, 4-5,  in “Claims - 06/15/2022” have been acknowledged. 
This office action considers claims 1, 3, 8, 11, 19 pending for prosecution and are examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno, of record (US 20210210574 A1 – hereinafter Tsuno) in view of Tanaka et al. (US 20150011046 A1 – hereinafter Tanaka).
	Regarding Claim 1, Tsuno teaches a display panel (see the entire document; Fig. 3; specifically, [0081]-[0083], and as cited below), comprising:

    PNG
    media_image1.png
    257
    565
    media_image1.png
    Greyscale

Tsuno – Fig. 3
a base substrate (11; Fig. 3; [0081] – “a glass substrate 11”); 
an active layer (82 – [0082] – “a channel region 82”); 
a gate layer (81 – [0082] - “a bottom gate electrode 81”); and 
a threshold voltage adjustment metal layer (15_2 – [0083]) disposed on a side of the active layer (82) away from the gate layer (81).
wherein the display panel includes the base substrate (11), the gate layer (81), the active laver (82), and the threshold voltage adjustment metal laver (15_2) which are disposed in sequence (sequential disposition of these layers are shown in Fig. 3), 
wherein the threshold voltage adjustment metal laver (15_2) and a source-drain layer (84_2 – [0083]) are disposed in one layer (that is, part of 15_2 and 84_2 are disposed in insulation layer 13 as shown in Fig. 3).
But, Tsuno does not expressly disclose the threshold voltage adjustment metal layer is connected to the gate layer.
In a related art, Tanaka teaches the threshold voltage adjustment metal layer is connected to the gate layer (Tanaka – Fig. 7. [0129] – “The transistor 121 and the transistor 124 may be provided with a second gate electrode that is connected to a threshold voltage adjustment wiring”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the threshold voltage adjustment metal layer is connected to the gate layer as taught by Tanaka into Tsuno.
An ordinary artisan would have been motivated to integrate Tanaka structure into Tsuno structure in the manner set forth above for, at least, this integration will provide a way to connect the threshold voltage adjustment metal layer and the gate layer to control the transistor by biasing the gate layer with design voltage.
Furthermore, in “Remarks - 12/28/2021 - Applicant Arguments/Remarks”, the applicant admits that “the connection between the threshold voltage adjustment metal layer and the gate layer could be achieved by the current method for a person having ordinary skill in the art”. Consequently, a person having ordinary skill in the art would be able to connect the threshold voltage adjustment layer to the gate layer – as admitted by the applicant.
Regarding Claim 3, the combination of Tsuno and Tanaka teaches the display panel according to claim 1, wherein the threshold voltage adjustment metal layer is a film layer (Tsuno 15_2 in Fig. 3 is a film layer. See also [0083]).
Regarding Claim 11, the combination of Tsuno and Tanaka teaches the display panel according to claim 1, wherein the threshold voltage adjustment metal layer is a film layer (Tsuno [0083] teaches 15_2 is a contact layer serves as electrode, therefore a metal layer. Also see [0095] for it being a metal film).  
Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Tanaka and in further view of Ohara, of record (US 20120223921 A1 – hereinafter Ohara).
Regarding Claim 8, the combination of Tsuno and Tanaka teaches claim 1 from which claim 8 depends.
But, Tsuno does not expressly disclose wherein the display panel includes the source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer.
However, Tsuno in Fig.3 shows the threshold voltage adjustment metal layer 15_2 is connected is connected to the source-drain layer 84_2. While Tsuno does not expressly show that the gate 81 is not connected to the threshold voltage adjustment metal layer 15_2, it is well known in the art that the gate of a transistor is electrically connected to source-drain as is also taught by Ohara (Ohara - [0075] – “each of the TFTs 180a and 180b has its gate electrically connected to its source. However”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the threshold voltage adjustment metal layer 15_2 is electrically connected to gate 81 in addition to being connected to source-drain layer 84_2 in Fig. 3 of Tsumo.
Regarding Claim 19, the combination of Tsuno and Tanaka teaches claim 1 from which claim 19 depends.
But, Tsuno does not expressly disclose wherein the display panel includes the source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer.
However, Tsuno in Fig.3 shows the threshold voltage adjustment metal layer 15_2 is connected is connected to the source-drain layer 84_2. While Tsuno does not expressly show that the gate 81 is not connected to the threshold voltage adjustment metal layer 15_2, it is well known in the art that the gate of a transistor is electrically connected to source-drain as is also taught by Ohara (Ohara - [0075] – “each of the TFTs 180a and 180b has its gate electrically connected to its source. However”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the threshold voltage adjustment metal layer 15_2 is electrically connected to gate 81 in addition to being connected to source-drain layer 84_2 in Fig. 3 of Tsumo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898